Opinión concurrente en el resultado, emitida por el
Juez Asociado Señor Santana Becerra
en la cual concurren el Juez Presidente Señor Negrón Fernández y los Jueces Asociados Señores Belaval y Hernández Matos.
San Juan, Puerto Rico, a 30 de noviembre de 1965
Concurro en que debe confirmarse la sentencia que declaró sin lugar la demanda, pero por razones de derecho distintas a las que expone el Tribunal.
En 12 de enero de 1950 el entonces Tesorero de Puerto Rico notificó a la Sucesión de Doña Carmen Massari Cintrón, de la cual formaba parte como legataria y heredera la recurrente Josefina Capó Sánchez de Lube, una deficiencia en la contribución sobre ingresos de la causante para el año 1946 en el monto de $21,394.85. Se basó la deficiencia en la ganancia que el Tesorero le atribuyó a Doña Carmen Massari Cintrón en la venta de un activo de capital.
Hecha la notificación final, la Sucesión no acudió a litigar la contribución ante el Tribunal de Contribuciones a tenor de *845la Sec. 57(a) de la Ley de Contribuciones sobre Ingresos de 1924, según enmendada.
De acuerdo con la See. 57 (b) el Tesorero procedió en-tonces a tasar e imponer la contribución el 14 de abril de 1950 por el monto, con los intereses, de $21,569.50.
Ya tasada e impuesta la contribución, la Sucesión pudo haber pagado la misma y solicitado su reintegro, de acuerdo con lo dispuesto en el Art. 2(6) de la Ley Núm. 235 de 10 de mayo de 1949, y el Art. 2 de la Ley Núm. 328 de 13 de mayo de 1949. La Sucesión tampoco hizo esto.
Es indiscutible que ya fuera dentro del procedimiento de la Sec. 57(a) de la Ley de Contribuciones sobre Ingresos o ya dentro del procedimiento de reintegro, la Sucesión y la aquí recurrente pudieron haber impugnado con todos los fun-damentos de hecho y de derecho la contribución de deficiencia determinada por el Tesorero, incluyendo un ataque a la base que utilizó dicho funcionario para determinar la existencia de una ganancia capital.
Así las cosas, sin ocurrir litigación ni pago tampoco, el 16 de junio de 1953 el Estado Libre Asociado de Puerto Rico representado por el Gobernador acudió en juicio ordinario a la Sala de San Juan del Tribunal Superior en demanda contra la recurrente y el resto de la Sucesión de Doña Carmen Massari, Civil Núm. 10, para el cobro de la contribución tasada.
Con motivo de dicha demanda y en aseguramiento de sen-tencia, se embargó la cantidad de $1,986.94 de la Sucesión, y se embargó una renta vitalicia que correspondía a la recu-rrente. En su contestación al pleito civil número 10, la Suce-sión levantó como defensas especiales (1) la nulidad de los procedimientos en cuanto a la notificación de la deficiencia, y (2) impugnó ésta en sus méritos alegando que el Tesorero había determinado arbitrariamente un valor básico mínimo de la propiedad vendida muy por debajo de su valor en el mercado en 1913, y porque teniendo la propiedad un valor de *846$70,000 y habiéndose realizado la venta por $61,500 en lugar de ganancia resultaba una pérdida de $8,500, siendo in-aceptable el valor de $36,661.96 fijado por el Tesorero.
El pleito civil número 10 se resolvió en sus méritos a base de hechos estipulados y de evidencia practicada en el juicio. La Sala resolvió todas las cuestiones planteadas y en litigio, incluyendo sobre la nulidad del procedimiento de notificación y el ataque a los méritos de la deficiencia y concluyó que no se había aducido evidencia para probar que la determinación del ingreso neto debía ser descartada. Dictó sentencia en 18 de marzo de 1955 sosteniendo la contribución tasada e im-puesta. Esta sentencia no fue apelada y se convirtió en final y firme.
En 16 de octubre de 1958 la recurrente demandó al Secre-tario de Hacienda, Civil Núm. 58-5697, en reintegro de la contribución sobre ingresos mencionada, el pleito que es objeto del presente recurso. Alegó haber sido requerida en 9 de junio de 1955 por el Colector para el pago de la contribución envuelta y que en 16 de agosto siguiente abonó al recibo la cantidad de $20 y en esa misma fecha solicitó del Secretario de Hacienda le devolviera en reintegro, tanto esos $20 como cualesquiera otras sumas que con cargo a la contribución se hubieren cobrado hasta esa fecha o se cobraren. Dicha solici-tud de reintegro, después de una vista administrativa, fue denegada por el Secretario de Hacienda por el fundamento de que la reclamación había sido resuelta anteriormente por el Tribunal y por tanto constituía cosa juzgada.
En este pleito 58-5697 las partes estipularon que la par-ticipación de la recurrente en la deficiencia de Doña Carmen Massari era de un 66.405%; que al radicarse la demanda se había abonado hasta $8,206.94 sin incluir retenciones del sueldo de la recurrente en la Universidad no remesadas al Secretario de Hacienda, ni $2,700 depositados en la Secretaría del Tribunal Superior. En 22 de agosto de 1960 la Sala sen-tenciadora dictó fallo en los méritos y se expresó así:
*847“4. — La contestación del demandado levanta las defensas especiales de cosa juzgada y falta de jurisdicción del tribunal. La primera está basada en que las controversias levantadas por la demanda, según quedaron aclaradas por la estipulación el día del juicio, quedaron definitivamente resueltas entre las partes a virtud de la sentencia dictada en el caso número 10 citado. La segunda está basada en que la demandante no puede litigar la legalidad de la deficiencia impugnada pagando solamente una parte de ella y solicitando su reintegro.
“5. — Señalado el caso en sus méritos, el mismo fue sometido mediante estipulación de hechos. De dicha estipulación surge que el demandado no le ha cobrado a la demandante otras contribu-ciones que las estrictamente determinadas en la sentencia recaída en el caso civil núm. 10 antes mencionado. Asimismo, surge de la referida estipulación que los abonos efectuados por la demandante ascienden a $10,906.64 y no a $17,583.88 como se alegaba. En la vista el demandado ofreció en evidencia el expediente completo del caso civil número 10 antes mencionado a los fines de plantear la cuestión de cosa juzgada en los méritos.
“Expuesto lo anterior el Tribunal llega a las siguientes con-clusiones :
“1. — Eliminada por la referida estipulación lo concerniente a lo ocurrido después de la sentencia dictada en el citado caso número 10 resulta claro que lo que pretende litigar ahora la demandante es la legalidad de la deficiencia que ya fue adjudicada por la referida sentencia consentida por la demandante. Se trata de una situación de cosa juzgada que impide a la demandante plantear y al Tribunal resolver las mismas cuestiones ya adjudica-das pór la referida sentencia. Bastaría esto para desestimar la acción.”
Sobre el anterior pronunciamiento la Sala sentenciadora debería ser confirmada, y en este aspecto difiero del Tribunal. El Secretario de Hacienda ■ negó el reintegro administrativa-mente a base de una cuestión de cosa juzgada y en esa forma se enfocó el problema ante la Sala de instancia y lo enfoca ahora el Tribunal.
No deja de ser un hecho el que la contribución de defi-ciencia fue sostenida judicialmente en el fallo del pleito civil número 10. Ahora, por razón de que la litigación con-*848tributiva se rige por disposiciones de leyes especiales, en este caso esa adjudicación judicial creó una situación que iba mucho más lejos de lo que de ordinario llega la doctrina de cosa juzgada en la litigación corriente. Las razones que tengo para llegar a esta conclusión son las siguientes:
Dispone la Ley Núm. 232 de 10 de mayo de 1949, 13 L.P.R.A. (ed. 1962) see. 261, que cuando algún contribuyente creyere “que ha pagado o que le ha sido cobrada ilegal o in-debidamente, o en exceso de la cantidad debida, una contribu-ción de cualquier clase”, puede solicitar del Secretario de Hacienda el reintegro de dicha contribución sujeto a deter-minados requisitos que dispone dicha Ley. La Ley Núm. 235 de 10 de mayo de 1949, 13 L.P.R.A. (ed. 1962) see. 282, estableció un procedimiento uniforme para recurrir ante el Tribunal de Contribuciones [hoy Superior] y dispone en su Art. 2(6) con referencia al reintegro de contribuciones que se acudirá a dicho Tribunal “de una determinación del Secre-tario de Hacienda negándose a conceder el reintegro de cual-quier contribución”, radicando la demanda en dicho Tribunal en la forma ahí dispuesta.
En adición a lo expuesto, el Art. 2 de la Ley Núm. 328 de 13 de mayo de 1949 que creó el Tribunal de Contribuciones, le dio jurisdicción a dicho Tribunal para conocer ... de reclamaciones de contribuciones “cobradas por un procedi-miento ilegal, o que voluntariamente o sin notificación del Tesorero de Puerto Rico se hubieran pagado indebidamente o en exceso”, cuyo reintegro autorizado por ley “haya sido rehusado por el Tesorero de Puerto Rico”, y se dispone ex-presamente que la jurisdicción del Tribunal no puede invo-carse “hasta que sobre el asunto en discusión haya recaído la correspondiente resolución administrativa por parte del Teso-rero de Puerto Rico, de acuerdo con la ley .... Y la See. 13(a) de la Ley de la Judicatura de 1952 dispone que el Tribunal Superior conocerá de todo caso, etc., relacionado o que afecte ... la imposición, cobro ... de toda clase de *849contribuciones ... así como de reclamaciones de contribu-ciones “cobradas por un procedimiento ilegal o que ... se hubieran pagado indebidamente o en exceso”, cuyo reintegro autorizado por ley hubiera sido rehusado por el Secretario.
Por esas disposiciones de ley se verá que el problema no es sólo aquel corriente de cosa juzgada, sino además, uno más profundo de falta de jurisdicción sobre la materia por parte del Secretario en la esfera administrativa y falta también de jurisdicción sobre la materia del Tribunal de instancia y por ende, de este Tribunal en revisión. Ello es así porque la con-tribución cuyo reintegro se solicitó que motiva este expediente era una contribución que había sido judicialmente adjudicada por sentencia final, firme y ejecutoria de un Tribunal que actuó con jurisdicción. En otras palabras, después del fallo dado en el pleito civil número 10 en donde se sostuvo la pro-cedencia y cobro de la contribución en disputa, ésta no era ya una contribución ilegal o indebida o en exceso de lo debido, y el Secretario de Hacienda carecía administrativamente de jurisdicción para conocer de una petición de reintegro en sus méritos según las disposiciones de ley arriba transcritas. Esa contribución, tal como fue adjudicada judicialmente en el pleito civil número 10 por sentencia final y firme eran dineros que correspondían al erario público del Pueblo de Puerto Rico; sólo procedía su ejecución y cobro, y ninguna facultad podía tener el Secretario de Hacienda para ordenar el rein-tegro de la misma bajo nuevos criterios administrativos a base de que era ilegal o en exceso o indebida.
Como la jurisdicción del Tribunal no puede invocarse ni usarse a menos que hubiera una determinación previa ad-ministrativa sobre el asunto, según se dispone por ley, resulta que el Tribunal en el pleito de reintegro carecía también de jurisdicción sobre la materia al igual que el Secretario, y sólo podía haber un pronunciamiento a este efecto. Por razón de los procedimientos especiales que rigen este tipo de litigios contributivos toda ulterior consideración *850en cuanto a que estas contribuciones sostenidas por sentencia final fueran ilegales o indebidas o en exceso le estaba vedada al foro administrativo y en consecuencia también al foro judicial.
La Sala sentenciadora, no obstante haber dispuesto del caso en forma correcta, entró innecesariamente y sin juris-dicción a mi juicio, en otras consideraciones que envuelven la norma sentada en Flora v. United States, 357 U.S. 63; (en reconsideración) 362 U.S. 145. Este Tribunal decide el asunto también por la norma sentada en Flora
En vista de que el discutido y controvertible caso de Flora como acertadamente apunta el Juez Sr. Belaval en su opi-nión no envuelve dictamen constitucional que nos obligue, sino que es una interpretación meramente estatutaria de leyes fiscales federales; en vista también de que la aplicación de Flora ha requerido por parte del Tribunal la revocación de jurisprudencia nuestra al mismo efecto que responde a una política pública de interés local; en vista de que a pesar de que la decisión de Flora se emitió y era de conocimiento desde el año 1958 nuestra Legislatura, que entiende anualmente en legislación fiscal no ha enmendado nuestras leyes para dejar sin efecto los casos de Anglade v. Srio. de Hacienda, 79 D.P.R. 834 (1957) y Inter-American Orange Crush Co. v. Srio. Hacienda, 81 D.P.R. 311 (1959) que ahora se revocan, y que ha habido una pronunciada norma local legislativa de permitir y facilitar el pago parcial de contribuciones sin que expresamente se haya impuesto el requisito de que deberán ser pagadas en su totalidad cuando se deseen litigar, me reservo todo criterio en cuanto a este aspecto del caso para ocasión en que sea inevitable afrontarlo.
Entiendo que debe confirmarse la sentencia recurrida a base de cosa juzgada y además de falta de jurisdicción sobre la materia tanto en la esfera administrativa como en la esfera posterior judicial, porque después que la contribución fue sostenida en el pleito civil número 10 por sentencia final *851y firme a favor del Pueblo de Puerto Rico, ésta dejó de ser una contribución ilegal o indebida, o en exceso de lo debido, únicos casos en que el Estado permite gestionar y litigar un reintegro.
Por supuesto, si en la ejecución de la sentencia del plei-to número 10 se cobraran más cantidades que las sostenidas por la sentencia, la recurrente tiene un remedio y dentro del procedimiento de ejecución o de otra manera. Esta no es la situación aquí según concluyó la Sala sentenciadora y este Tribunal, ya que a ella no le han cobrado todo lo que su par-ticipación demanda.
Por estas consideraciones, y no por otras, soy de opinión que la sentencia recurrida que desestimó la demanda debe confirmarse.
—O—
Opinión separada del
Juez Asociado Señor Belaval
con-curriendo con la opinión del Juez Asociado Señor Santana Becerra.
San Juan, Puerto Rico, a 30 de noviembre de 1965
Concurro con la exposición de hechos y la doctrina de cosa juzgada que contiene la opinión del Juez Asociado Sr. Santana Becerra. Si se tratara de un reintegro, o de una acción civil que participara de la naturaleza de un reintegro, no estoy conforme con el principio que establece la opinión de la mayoría, en el sentido, que por no haberse pagado la totali-dad de la contribución sobre ingresos, la demandante recu-rrente no tiene derecho a recobrar cualquiera contribución que haya pagado indebidamente.
De acuerdo con los hechos destacados en la propia opinión de mayoría la demandante recurrente adeudaba la cantidad de $14,207.25 de la cual había pagado $10,906.94 en distintos plazos. De acuerdo con nuestra jurisprudencia anterior cuando se hubiera pagado la contribución en determinados plazos o tal situación surgiera de la forma como se hubiese realizado *852el apremio, el contribuyente no tenía que satisfacer la totali-dad de los plazos antes de solicitar el reintegro de aquella porción que creía haber pagado en exceso de la cantidad debida o que le había sido cobrada ilegalmente. Anglade v. Secretario de Hacienda, 79 D.P.R. 834 (Belaval) (1957) cita precisa a la pág. 838; Inter-American Orange Crush Co. v. Srio. Hacienda, 81 D.P.R. 311 (Per Curiam) (1959) cita precisa a la pág. 313.
Para revocar nuestra anterior jurisprudencia el Tribunal se basa en el caso de Flora v. United States, 357 U.S. 63 (Warren) (1958) cita precisa a las págs. 66 y 72-75. El caso de Flora es una interpretación de la intención legislativa de ciertas leyes fiscales de los Estados Unidos que cubren desde el estatuto de reintegro de 1866 hasta el establecimiento de la Junta de Apelaciones Contributivas del 1924, y no contiene doctrina constitucional alguna que mereciera nuestra especial deferencia. El Juez Whittaker disintió de la opinión de la mayoría. Notamos que en nuestra opinión no se da cuenta de la segunda consideración del caso de Flora v. United States (en reconsideración), 362 U.S. 145 (Warren) (1960) cita precisa a las págs. 178-198 en la cual disintieron de la regla de la mayoría los Jueces Asociados Whittaker, Frankfurter, Harlan y Stewart, quedando la mayoría de 5-4 compuesta únicamente por los Jueces Warren, Black, Douglas, Clark y Brennan.
En la primera decisión a la pág. 75 el Juez Presidente Warren, al contestar el argumento de que el remedio del pago parcial se había autorizado en beneficio del contribuyente pobre, dice así: “Se ha sugerido que el remedio de pago parcial se necesita a fin de beneficiar a un contribuyente demasiado pobre para pagar la cantidad total de la contribu-ción. Dicho contribuyente está en libertad de litigar en la Corte de Contribuciones sin ningún pago anticipado. Cuando el término para solicitar algún remedio de dicha Corte haya expirado, o cuando por cualquier otra razón, una reclamación *853en la Corte de Distrito pueda ser más conveniente, el requisito previo del pago total en algunas ocasiones puede crear una injusticia. Pero como esta injusticia parece surgir de una opinión nuestra cuyo efecto el Congreso en revisiones esta-tutarias sucesivas no ha hecho ningún intento de alterar, si algún alivio se requiere, es una cuestión para el Congreso y no para este Tribunal.”
Tales o parecidas palabras fueron las que movieron el ánimo justiciero de nuestra Asamblea Legislativa porque al adoptarse la Ley de Contribución sobre Ingresos de 1954 —Sec. 272(b) (3) — se estableció el siguiente remedio para pagos parciales de deficiencias: “En el caso de un contri-buyente que apelare de la sentencia del Tribunal Superior determinando una deficiencia y no pudiere cumplir con el requisito del pago de la deficiencia, o sólo pudiere pagar parte de la deficiencia, el Tribunal Superior podrá ordenar siempre que la apelación envuelva una cuestión sustancial y con suje-ción a lo que más adelante se dispone, que la apelación siga su curso hasta la disposición final de la misma en los méritos sin el pago total de dicha deficiencia. En tal caso el contri-buyente radicará con su escrito de apelación en el Tribunal Superior una petición fundada, exponiendo las razones por las cuales no puede pagar la deficiencia en todo o en parte y los fundamentos en que se basa para sostener que la apelación en-vuelve una cuestión sustancial. Si el Tribunal Superior deter-minare que el contribuyente no puede pagar la deficiencia o que sólo puede pagar parte de la misma, y que la apelación envuelve una cuestión sustancial, ordenará en lugar del pago total, según sea el caso: (a) que la apelación siga su curso bajo la fianza prestada para acudir al Tribunal Superior si ésta fuere suficiente para responder de la deficiencia que en definitiva se determine y sus intereses; o (b) que el con-tribuyente preste una nueva fianza, a satisfacción del Tribunal, en cantidad suficiente, para responder de la deficiencia y sus intereses por un período razonable; o (c) que el con-*854tribuyente pague parte de la deficiencia y la parte no pagada se afiance en cualquiera de las formas anteriormente pro-vistas en los incisos (a) y (b). En el caso de un contribuyente que hubiere sido exonerado de prestar fianza para litigar la deficiencia en el Tribunal Superior y que demostrare que no puede pagar la contribución, ni prestar fianza, si la apelación envuelve una cuestión sustancial, el Tribunal Superior dis-pondrá que la apelación siga su curso hasta la disposición final de la misma en los méritos sin requisito alguno de pago o de prestación de fianza.” Vide Vol. IV Tomo IV Diario de Sesiones (1954) págs. 2151-2153 en donde se especifica que:
“Entre las disposiciones de alivio a los ciudadanos incluyendo las familias pobres y las familias de la clase media, y propietarios de negocios pequeños conviene señalar ....
“Las disposiciones de índole procesal, tanto para el cobro como para la ventilación de controversias bajo la Ley de Con-tribuciones Sobre Ingresos incluyen: ....
“Disposiciones que permiten litigar la contribución en el Tribunal Superior sin prestación de fianza o mediante la presta-ción de una fianza menor que la fijada por el Secretario de Hacienda, y disposiciones que permiten apelar al Tribunal Supremo sin el pago total, o mediante el pago de sólo parte, de la contribución con la prestación de fianza, y en ciertos casos, sin el pago y sin fianza.
“Estas disposiciones constituyen un verdadero paso de avance sobre la legislación vigente, y evitan que un contribuyente no pueda disponer de un foro donde impugnar la validez o corrección de la contribución que se le impone, tanto en primera instancia como en apelación, por razones ajenas a la validez o corrección intrínseca de la imposición, como pueden ser la imposibilidad, en determinado momento, de prestar una fianza, o de efectuar el pago de la contribución.”
Es indudable que una disposición como ésta no existía en la Ley federal cuando se falla el caso de Flora: vide Ley Federal de Rentas Internas del 28 de mayo de 1938 — 26 U.S.C.A. see. 272 (págs. 1102-1105).
*855No es este el caso más apropiado para fijar en forma definitiva, si la Sec. 272(b) (3) de la Ley de Contribución sobre Ingresos de 1954, se aplica sólo al caso especial de reintegro, tal como el mismo se establece dentro del proce-dimiento contributivo especial, o si incluye cualquier “cobro” o “ventilación de controversia” sobre la “validez” o “correc-ción” de la contribución que se impone, según los nuevos conceptos incluidos en el historial legislativo de la See. 272(b) (3).
Por tratarse de una cuestión en alguna forma relacionada con el derecho de apelación, la ley que rige dicho derecho es la que está en vigor al momento de dictarse la sentencia. En el caso de Anglade — un caso que cubre deficiencias corres-pondientes a los años contributivos 1941-1944 — la sentencia fue dictada por el Tribunal Superior de Puerto Rico, Sala de San Juan, el 12 de febrero de 1954 y confirmada por este Tribunal el 19 de marzo de 1957, o sea, antes de dictarse la primera opinión en el caso de Flora, el 16 de junio de 1958. Al momento de fallar el caso de Anglade, podíamos escoger cual-quiera o rechazar todas las persuaciones de la jurisprudencia norteamericana para establecer nuestra propia regla. En el caso de Orange Crush — un caso que cubre deficiencias corres-pondientes a los años contributivos 1947-1949 — la sentencia fue dictada por el Tribunal Superior de Puerto Rico, Sala de San Juan, el 18 de junio de 1954 y revocada por este Tribunal el 30 de abril de 1959, o sea después de dictarse la pri-mera decisión en el caso de Flora, pero, como se concedió reconsideración, la segunda decisión reafirmando la anterior 5 a 4 no se emite hasta el 21 de marzo de 1960, o sea, después de nuestro fallo en el caso de Orange Crush.
Lo correcto hubiera sido resolver que hasta el 29 de junio de 1954, fecha en que empieza a regir nuestra Ley de Con-tribuciones sobre Ingresos de 1954, cualquier apelación contra una sentencia anterior en una acción típica de reintegro, o una acción civil que participe de la naturaleza de una acción de *856reintegro, cuando se tratara de una contribución pagada en determinados plazos o tal situación surgiera de la forma como se hubiese realizado el apremio, se regiría por nuestras deci-siones en los casos de Anglade y Orange Crush que permiten dicha apelación sin pago de la totalidad de la contribución im-puesta y después del 29 de junio de 1954, se regiría por la Sec. 272(b) (3) de nuestra Ley de Contribuciones sobre In-gresos de 1954, que permite tal apelación en aquellos casos en que el contribuyente pruebe que no puede pagar la totalidad de la contribución o no puede afianzar la totalidad de la misma.